 



Exhibit 10.1
March 22, 2006
Mr. Henry Hirvela
3427 East Rancho Drive
Paradise Valley, AZ 85253
Dear Henry:
The senior team at VistaCare has enjoyed getting to know you over the past
several weeks, and we appreciate the opportunity you have provided to help us
gain a solid understanding of your abilities relative to the opportunity at
VistaCare. We are pleased to extend to you the following offer of employment.
Position: As we discussed over the telephone, we are offering you the position
of Chief Financial Officer for VistaCare. In this position, you will have
responsibility for building and operating a quality finance organization to
include audit, control, financial reporting/analysis, treasury and analytical
support for the business. In addition, the Chief Financial Officer will be a key
member of the executive team and participate extensively in setting corporate
strategy, evaluating M&A opportunities and evaluating strategic financing
options. The Chief Financial Officer also has management oversight for
VistaCare’s Technology Department. Reporting to you will be the Controller and
Associate Vice President of Technology. A description of the CFO position is
enclosed.
Salary & Benefits: Your base salary is established at $250,000 per annum with a
target bonus of 40% of base salary. The annual bonus is based on meeting
specific company and personal objectives that we will jointly establish.
In your role as CFO, you will also receive 50,000 incentive stock options to be
priced commensurate with your date of hire. These options will vest twenty
percent (20%) per year over a five-year period. Within the first thirty days of
your employment, you will also receive an initial grant of restricted stock in
the amount of 24,000 shares. These shares also vest at a rate of twenty percent
(20%) per year over a five-year period.
In addition to the described compensation, you will be eligible for all other
VistaCare benefits, including medical, dental, life, disability insurance,
401(k) retirement plan, deferred compensation and other employee benefits.

 



--------------------------------------------------------------------------------



 



Mr. Henry Hirvela
March 22, 2006
Page two
Severance Entitlements & Change of Control: We are also enclosing a management
agreement that includes severance entitlements in the event of your employment
termination, and accelerated vesting of options/stock and eligibility for other
compensation provisions under certain circumstances in the event of your
employment termination resulting from a change of control. Please sign and
return a copy of this agreement upon your acceptance of this offer for
employment.
All employment at VistaCare is considered to be “at-will.” Nothing in this
letter creates or implies a contract of employment.
Henry, we eagerly anticipate the insight and capability you will bring to our
future, and we look forward to a mutually enjoyable professional relationship.
Please indicate your acceptance of this offer by signing and returning a copy of
this letter.
Sincerely,

         
Richard R. Slager
  David W. Elliot    
Chairman & Chief Executive Officer
  President & Chief Operating Officer    
 
       
/seh
       
enclosure — Management Agreement
       
 
       
cc: John Crisci
       
 
       
AGREED & ACCEPTED:
       
 
       
 
       
 
       
Henry Hirvela
  Date    

 